Citation Nr: 0519559	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from August 1952 to August 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant, the veteran's surviving 
spouse, perfected an appeal of that decision.


FINDINGS OF FACT

1.  The veteran died in March 2002 due to cardiopulmonary 
arrest due to congestive heart failure that was due to 
coronary artery disease.

2.  At the time of his death service connection had been 
established for the residuals of first and second degree 
burns to the hands, legs, and upper thighs, rated as 
10 percent disabling.

3.  The evidence shows that a cardiovascular disorder did not 
have its onset during service, did not develop within one 
year of separation from service, and is not otherwise related 
to a disease or injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.




CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the 
appellant of the evidence that is necessary to substantiate 
the claim.  VA will also inform her of which information and 
evidence, if any, that she is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on her behalf.  VA will also request that she provide any 
evidence in her possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO informed the appellant of the evidence needed to 
substantiate her claim in November 2002 and December 2003 by 
informing her of the provisions of the VCAA and the specific 
evidence required to substantiate her claim for service 
connection for the cause of the veteran's death.  The RO also 
informed her of the information and evidence that she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  The 
RO informed her that although VA would make reasonable 
efforts to obtain the evidence she identified, it was 
ultimately her responsibility to provide the evidence in 
support of her claim.

The appellant was also provided a copy of the appealed rating 
decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
her of the law and governing regulations, the reasons for the 
determinations made regarding her claim, and the need to 
submit medical evidence that established entitlement to 
service connection.  The RO also informed her of the 
cumulative evidence previously provided to VA or obtained by 
VA on her behalf, and any evidence she identified that the RO 
was unable to obtain.  The appellant participated in an 
informal hearing with the RO's Decision Review Officer in 
November 2004, during which the Decision Review Officer 
specifically informed her of the reason for the denial of her 
claim, and the need to submit medical evidence showing that 
the cause of the veteran's death was related to service.  The 
Board finds that in all of these documents and communications 
the RO informed the appellant of the evidence she was 
responsible for submitting, and the evidence that VA would 
obtain in order to substantiate her claim.  Quartuccio, 16 
Vet. App. at 187.

The VCAA provides that VA will also make reasonable efforts 
to help the appellant obtain evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  In a claim for compensation benefits, the duty to 
assist includes obtaining a medical opinion if VA determines 
that such an opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

The RO has obtained the veteran's service medical records, 
and the appellant submitted his private treatment records and 
death certificate in support of her claim.  The RO also 
obtained a medical opinion regarding the claimed nexus 
between his service-connected burn residuals and the heart 
disease that caused his death.  The appellant has been 
afforded the opportunity to present evidence and argument, 
and has done so.  In a December 2004 statement she indicated 
that she had no additional evidence to submit in support of 
her claim.  The Board concludes that all relevant data has 
been obtained for determining the merits of her claim and 
that no reasonable possibility exists that any further 
assistance would aid her in substantiating her claim.  See 
38 U.S.C.A. § 5103A (West 2002); see also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).
Relevant Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Where a veteran who served for 90 days or more during a 
period of war develops a chronic disorder, such as 
cardiovascular disease, to a compensable degree within one 
year after separation from service, such disease may be 
presumed to have been incurred in service even though there 
is no evidence of such disease in service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The surviving spouse of a veteran who has died from a 
service-connected disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disorder casually shared in producing 
death, but rather it must be shown that there was a causal 
connection between the service-connected disability and the 
veteran's death.  38 C.F.R. § 3.312 (2004).

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The death certificate shows that the veteran died in March 
2002, and that the immediate cause was cardiopulmonary 
arrest.  The cardiopulmonary arrest was due to congestive 
heart failure, of five years in duration, which was due to or 
a consequence of coronary artery disease of 15 years in 
duration.

At the time of his death service connection had been 
established for the residuals of first and second degree 
burns on the hands, legs, and upper thighs, rated as 
10 percent disabling.  The burns resulted from a gas 
explosion that occurred in November 1952 when the veteran 
attempted to light a furnace with gasoline.

The appellant contends that the stress of the explosion and 
resulting injury caused the veteran's hypertension, which 
lead to the development of coronary artery disease.  Her 
statement is not probative of a nexus between the in-service 
injury and the cause of the veteran's death, however, because 
she is not competent to provide evidence of the etiology of a 
medical disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran's service medical records show that blood 
pressure readings throughout service, including his August 
1954 separation examination, were consistently within normal 
limits.  When examined for separation from active service he 
denied any history of high blood pressure.  His service 
medical records include the report of a March 1959 periodic 
examination related to his Army Reserve service, which shows 
that he then denied any history of high blood pressure and 
that, on examination, his blood pressure was normal.

The appellant submitted private treatment records documenting 
the veteran's medical care from November 1987 to September 
2001, including the treatment of hypertension and coronary 
artery disease.  Those records indicate that he underwent 
coronary artery bypass surgery in 1980, by history, and 
continued to receive treatment for heart disease through 
September 2001.  The medical records do not reflect any 
etiology for the hypertension or heart disease, or indicate 
that the cardiovascular disease was in any way related to his 
military service.

The appellant also submitted records related to the veteran's 
claim for disability benefits from the Social Security 
Administration (SSA).  Those records indicate that in 
September 1989 the veteran reported that he initially 
developed hypertension in 1976 and experienced a myocardial 
infarction in 1980.  He also reported that he began being 
treated by P.V.W., M.D., in 1961.

The appellant contends that the veteran had hypertension 
since 1955, and that he was treated for such by Dr. W. since 
then.  She attempted to obtain the records of treatment from 
Dr. W., who is now deceased, but was informed that the 
records were no longer available.  In support of her 
contention she submitted a statement from a medical 
technician who had worked for Dr. W.  The medical technician 
stated that she had worked for Dr. W. for 30 years, that the 
veteran was treated by Dr. W., and that when she had worked 
for the physician she had been required to look up 
information in the veteran's old records.  She indicated 
that, from his initial visit to Dr. W. sometime in 1955, the 
veteran had complained of hypertension.

The statement from the medical technician is apparently based 
on memory, in that Dr. W.'s son informed the appellant that 
the physician's medical records were not available.  The 
medical technician's statement and the appellant's assertion 
that the veteran had hypertension since 1955 are contradicted 
by the March 1959 examination report, which shows that the 
veteran's blood pressure was normal; and the statement made 
by the veteran prior to his death that he was initially 
treated by Dr. W. in 1961, and that he did not develop 
hypertension until 1976.  For these reasons the Board finds 
that the statements made by the appellant and the medical 
technician are not credible, and not probative of 
hypertension having developed within one year of the 
veteran's separation from service.  See Madden v. Gober, 
123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to discount the weight, credibility, and probity of evidence 
in light of its own inherent characteristics and its 
relationship to other items of evidence).

The RO obtained a medical opinion from a VA physician 
regarding the claimed nexus between the residuals of the in-
service burn injury and the coronary artery disease that 
caused the veteran's death.  The VA physician reviewed the 
claims file and in a December 2004 report provided the 
opinion that there was absolutely no relationship between the 
residuals of the in-service burn injury and the coronary 
artery disease.  There is no probative medical evidence of 
record showing otherwise.  The Board finds, therefore, that 
the preponderance of the probative evidence shows that a 
service-connected disability did not cause or contribute to 
cause the veteran's death.  For that reason the criteria for 
a grant of service connection are not met, and the 
preponderance of the evidence is against the claim of 
entitlement to service connection for the cause of the 
veteran's death.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.




	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


